Case held, decision reserved, motion to relieve counsel’s assignment granted, and new counsel to be assigned. Memorandum: Respondent’s attorney has moved to be relieved of his assignment on the ground that no nonfrivolous issues exist on the appeal. While we do not determine the applicability of this court’s decision in People v Crawford (71 AD2d 38) to this appeal from an order of disposition in a juvenile delinquency proceeding, we do find at least three nonfrivolous issues overlooked by counsel. The first issue is whether the presentment agency proved beyond a reasonable doubt that respondent committed an act which, if committed by an adult, would be a crime (see, Family Ct Act § 342.2 [2]; Matter of Jerry XX., 115 AD2d 797, lv denied 68 NY2d 601). The second issue is whether Family Court’s determination is supported by the weight of the evidence (see, e.g., Matter of Orlando S., 55 AD2d 620). A third nonfrivolous issue concerns the absence of respondent’s parent at the separate fact-finding and dispositional hearings (see, Family Ct Act § 341.2 [3]; Matter of Roman, 144 AD2d 315, 316).
We, therefore, relieve counsel of his assignment and assign new counsel to file a brief addressing the above issues and any other nonfrivolous issues found by counsel upon a review of the record. (Appeal from order of Onondaga County Family Court, Hedges, J.—juvenile delinquency.) Present—Dillon, P. J., Doerr, Boomer, Lawton and Davis, JJ.